Exhibit 99.1 SOLAR POWER, INC ANNOUNCES NEW ADDITIONS TO ITS SENIOR MANAGEMENT TEAM FOR IMMEDIATE RELEASE For additional information contact: Stephen C. Kircher, CEO Matthew Hayden, President Solar Power, Inc. Hayden Communications International, Inc. (916)745-0900 (760) 944-0034 matt@haydenir.com Roseville, CA, December 28, 2007 - Solar Power, Inc. (SPI) (OTC Bulletin Board: SOPW), a vertically integrated manufacturer of photovoltaic (PV) modules , designer and installer of PV solar electric systems for commercial, public andresidential customers in the United States, announced today several additions and changes to its Senior Management Team. Mr. Jeff Winzeler is replacing Mr. Glenn Carnahan as the Company’s Chief Financial Officer. Mr. Winzeler’s financial experience includes his previous role as CFO at International DisplayWorks and Group Controller for Intel Corporation’s FLASH Group in Folsom, California, where he managed all fiscal aspects of the $2 billion FLASH memory division. Mr. Winzeler served as President of our franchise operations, Yes! Solar, Inc. since January 2007.Mr. Todd Lindstrom, who served as President of Operations of our solar construction subsidiary, SPIC, Inc. since June 2006, will replace Mr. Winzeler as President of Yes! Solar, Inc. Franchise Operations and brings 20 years of combined experience in the sales, construction, franchise and financing arenas. Additionally, Mr. Eric Hafter has been appointed as President, SPIC, Inc., our construction subsidiary. Previously, he was the Senior Director of a consulting business focusing on all aspects of the solar industry. Prior to that he served for over ten years on the board of directors for PowerLight Corporation, where he joined the senior management team as General Manager of European Operations in 2004 and spearheaded PowerLight’s entry into Germany and Southern Europe. Accomplishments during his tenure include the completion of the world's first ten megawatt PV plantand the development of three major solar power plants located in Germany. In 2005, Mr. Hafter’s team managed the site development and negotiated the sale of an eleven megawatt solar power park to General Electric Energy Finance, which during 2007 became the world's largest PV output system. Collectively,
